DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “An image processing system” comprising “a first apparatus and a second apparatus that communicate with each other” in claim 16; “the first apparatus includes a transmitter” configured to “transmit to the second apparatus a request for a processing execution for a captured image in claim 16; “the second apparatus includes a receiver” configured to “receive the request” in claim 16; “an acquirer” configured to “acquire input data including the captured image and shape designating information for designating a defocus blur shape of an estimated image in claim 16; and “a generator” configured to “input, according to the request, the input data to a machine learning model and to generate the estimated image in which the defocus blur shape of the captured image is corrected” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-16 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Lanman (U.S. Patent No. 10,740,876) (hereafter referred to as “Lanman (‘876)”).  
The examiner would like to point out that the various “units” identified in section 5 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIGs. 2 and 3.
FIGs. 2 and 3 are schematic diagrams showing the hardware configuration of the image processing system 100. The above-mentioned configuration of the image processing system 100 is a functional configuration achieved by cooperation of the hardware configuration shown in FIGs. 2 and 3 and a program. As shown in FIGs. 2 and 3, the image processing system 100 includes an image estimating apparatus 103, which includes a computer having a CPU (Central Processing Unit) such as a microprocessor (as described in ¶¶0123), a memory 103a, and a learning apparatus 101 which are connected by the network 107 as a hardware configuration. The computer controls a configuration in accordance with a program stored in the memory 103a, performs data processing in accordance with the program, and stores the processing result in a storage. The memory 103a stores a program executed by the CPU and data. The memory 103a can be a ROM (Read Only Memory).   
With regard to claim 1, Lanman (‘876) describes a first step of acquiring input data including the captured image and shape designating information that designates a defocus blur shape in the estimated image (see Figure 1 and refer to column 6, lines 11-16, where the RGB-D input is a color image 121 and corresponding depth map 122, which corresponds to applicants captured image and shape designating information, and refer for example to column 10, lines 27-36 which describes the defocus blur shape); and a second step of inputting the input data to a machine learning model and of generating the estimated image (see Figure 1 and refer to column 6, lines 32-42). 
As to claim 2, Lanman (‘876) describes wherein the shape designating information includes information that designates at least one of a size and type of a defocus blur (refer to column 8, lines 4-65 and column 10, line 14 through column 11, line 47).
In regard to claim 3, Lanman (‘876) describes wherein the size and type correspond to virtual lens parameters (refer for example to column 8, lines 4-65 and column 10, line 14 through column 11, line 47).
With regard to claim 4, Lanman (‘876) describes wherein the shape designating information is determined based on a signal value of the captured image (refer for example to column 6, lines 11-16).
In regard to claim 6, Lanman (‘876) describes wherein the shape designating information is determined based on a defocus map of the captured image (refer for example to column 6, lines 11-16).
As to claim 8, Lanman (‘876) describes wherein the shape designating information is a map of at least one channel, and indicates at least one of a size and type of a defocus blur with a numerical value, and wherein the numerical value is normalized (refer for example to column 6, lines 48-53 and column 15, lines 27-46).
In regard to claim 9, Lanman (‘876) describes further comprising a third step of acquiring information on a replaced area for the captured image and of replacing the replaced area for the captured image with the estimated image (refer for example to column 6, lines 32-42).
With regard to claim 10, Lanman (‘876) describes wherein the replaced area is determined based on a signal value or a defocus map of the captured image (refer for example to column 6, lines 11-16).
As to claim 11, Lanman (‘876) describes wherein the input data further includes a defocus map or a luminance saturation map of the captured image(refer for example to column 10, lines 14-29).
In regard to claim 12, Lanman (‘876) describes wherein the machine learning model uses the same weight for first shape designating information for designating one of a size and type of a defocus blur, and second shape designating information for designating one of a size and type of the defocus blur different from the first shape designating information (refer for example to column 10, lines 27-36).
With regard to claim 13, Lanman (‘876) describes a non-transitory computer-readable storage medium storing a program for causing a computer to execute the image processing method according to claim 1 (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17).
As to claim 14, Lanman (‘876) describes at least one processor or circuit configured to execute a plurality of tasks (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17) including an acquisition task of acquiring input data including the captured image and shape designating information that designates a defocus blur shape in the estimated image (see Figure 1 and refer for example to column 6, lines 11-16, where the RGB-D input is a color image 121 and corresponding depth map 122, which corresponds to applicants captured image and shape designating information, and refer for example to column 10, lines 27-36 which describes the defocus blur shape); and a generation task of inputting the input data to a machine learning model and of generating the estimated image (see Figure 1 and refer for example to column 6, lines 32-42). 
In regard to claim 15, Lanman (‘876) describes acquiring a training image and a ground truth image having different blur shapes for the same object (see Figure 1 and refer to column 6, lines 11-16, where the RGB-D input is a color image 121 and corresponding depth map 122, which corresponds to applicants captured image and shape designating information, and refer for example to column 10, lines 14-60); acquiring shape designating information for designating the defocus blur shape of the ground truth image (see Figure 1 and refer to column 6, lines 11-16, where the RGB-D input is a color image 121 and corresponding depth map 122, which corresponds to applicants captured image and shape designating information, and refer for example to column 10, lines 14-60, and refer for example to column 10, lines 27-36 which describes the defocus blur shape); and learning at a machine learning model based on the training image, the ground truth image, and the shape designating information (see Figure 1 and refer for example to column 6, lines 32-42, and refer for example to column 10, lines 14-60, and refer to column 10, lines 27-36 which describes the defocus blur shape).
With regard to claim 16, Lanman (‘876) describes first apparatus and a second apparatus that communicate with each other (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17), wherein the first apparatus includes a transmitter configured to transmit to the second apparatus a request for a processing execution for a captured image (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17), and wherein the second apparatus includes a receiver configured to receive the request (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17); an acquirer (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17) configured to acquire input data including the captured image and shape designating information for designating a defocus blur shape of an estimated image (see Figure 1 and refer to column 6, lines 11-16, where the RGB-D input is a color image 121 and corresponding depth map 122, which corresponds to applicants captured image and shape designating information, and refer for example to column 10, lines 27-36 which describes the defocus blur shape); and a generator (see Figure 20 and refer for example to column 29, line 62 through column 31, line 17) configured to input, according to the request, the input data to a machine learning model and to generate the estimated image in which the defocus blur shape of the captured image is corrected (see Figure 1 and refer for example to column 6, lines 32-42, and refer for example to column 10, lines 27-36 which describes the defocus blur shape).

Allowable Subject Matter
Claims 5 and 7 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirakawa, Tezaur, Hiasa (‘567), (‘820), (‘020), (‘942), (‘883) and (‘014), Lanman (‘953), (‘881) and (‘075) all disclose systems similar to applicant’s claimed invention.  
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 23, 2021